DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, received in the 01/25/2022 Response, have been fully considered and are responded to as follows: 
Applicant’s arguments with respect to claim(s) 1, 2, 5, 6, and 8-14 have been considered but are moot because the new ground of rejection does not rely on the references as applied in the prior rejection of record for responding to allegations, teachings, and matters specifically challenged in the argument.
In the Claims
As to Claims 3, 4, 7:
Canceled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant Supplied Prior Art (ASPA) Japanese Patent Application Publication No. JP 1994-59909 to Tanaka in view of Applicant Supplied Prior Art (ASPA) Japanese Patent Application Publication No. JPU1 1985-181929.
As to Claim 1:
Tanaka discloses, in FIG. 1:
a power source input circuit (FIG. 1) which includes a power switching element (Q12, Q13) connected between a DC power source (rectifier circuit 9) and a load (load circuit 10) and changes a voltage of a control electrode of the power switching element (base of Q13) to control a current (Io) from the DC power source (9) to the load (10), 
comprising: 
a current detection resistor (R11) which detects the current with a voltage generated at both ends thereof due to an inrush current (Io causes a voltage across R11), 
a current limiting control element (Q11) having a control electrode (base of Q11) and a pair of main electrodes (emitter, collector) whose one main electrode (collector) is connected to the control electrode of the power switching element (base of Q13), 
a switch circuit composed of a transistor (Q14) and an ON/OFF signal circuit (disclosed below in JPU1 1985-181929),
the transistor being coupled via a first resistor (R20) between the control electrode of the power switching element (base of Q13) and the DC power source on the side non-coupled to the power switching element (ground at lower terminal of R19); and 
a second resistor (R13) connected between one main electrode of the power switching element (emitter of Q12) and the control electrode thereof (base of Q13), 
wherein the power switching element 
is turned on and off by the switch circuit (operation of Q14 and the ON/OFF signal circuit), and 
conducts and cuts off a circuit from the DC power source to the load (operation of Q14 at base of Q13 establishes/breaks the path Vi at 9 > R11 > Q12 > Vo at 10), 
wherein a voltage of the control electrode of the current limiting control element (base Q11) changes according to the voltage generated across the current detection resistor (voltage across R11is provided across emitter/base of Q11), and 
thereby the current limiting control element (Q11) adjusts the voltage of the control electrode of the power switching element (voltage at base Q13) to allow a constant current operation to be performed (voltage at collector of Q11 is the control voltage at the base of Q13 of the power switching element pair Q12, Q13), 
wherein a resistive element (R12) is connected between one end of the current detection resistor (R11) and the control electrode of the current limiting control element (base of Q11), and 
a capacitive element (C11) is connected between the control electrode of the current limiting control element (base of Q11) and the one main electrode thereof (collector of Q11), and 
wherein immediately after the switch circuit (Q14) is made conductive, the voltage of the control electrode of the power switching element (base of Q13) does not reach an ON voltage of the power switching element (ON = required VBE of Q13 for operation of Q12/Q13;  where the ON-voltage across VCE of Q11 [see below clause] is less than the required VBE of Q13;  which does not allow Q13 to turn ON), and 
the voltage of the control electrode of the current limiting control element (voltage at base of Q11) reaches an ON voltage of the current limiting control element (Q11 turns ON, by voltage across R11, which establishes voltage at base of Q13).  
However, Tanaka is not used to disclose:
a switch circuit composed of a transistor and an ON/OFF signal circuit, . . . 
JU1 1985181929 discloses, in FIG(s). 6:
a switch circuit composed of a transistor (disclosed above in Tanaka as Q14) and an ON/OFF signal circuit ("ON, OFF control signal (switching signal);"  page 14, line 11 – page 18, line 10), 
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the DIRECT CURRENT POWER SUPPLY DEVICE, disclosed by Tanaka; by incorporating the SWITCHING CIRCUIT, disclosed by JU1 1985181929; in order to provide a switching transistor for supplying or cutting DC power to the load with a collector-emitter path connected in series between  DC power source and a load (JPU1 1985-181929; Page 8, line 2 - page 10, line 18).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of JPU1 1985-181929 as applied to claim 1 above, and further in view of Applicant Supplied Prior Art (ASPA) Japanese Patent Application Publication No. JP 2012143114 to Hirabayashi.
As to Claim 2:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
wherein the power switching element is a voltage-driven switching element having a gate as the control electrode, 
wherein the current limiting control element is a bipolar transistor having a base as the control electrode and a collector and an emitter as the main electrodes, and 
wherein the collector as the one main electrode of the current limiting control element is connected to the control electrode of the power switching element, and 
the capacitive element is connected between the base and collector of the current limiting control element.  
However, Tanaka further discloses, in FIG. 1:
. . . wherein the current limiting control element is a bipolar transistor (Q11) having a base as the control electrode (base of Q11) and a collector and an emitter as the main electrodes (collector, emitter of Q11), and 
wherein the collector as the one main electrode of the current limiting control element is connected to the control electrode of the power switching element (disclosed below as gate of Q1;  and herein as base of Q13), and 
the capacitive element is connected between the base and collector of the current limiting control element (C11,  base and collector of Q11;  ¶ [0011] - ¶ [0012]).  
However, Tanaka is not used to disclose:
wherein the power switching element is a voltage-driven switching element having a gate as the control electrode, 
Hirabayashi discloses, in FIG. 1:
wherein the power switching element is a voltage-driven switching element (Q1) having a gate as the control electrode (gate of Q1;  ¶ [0023]), . . . 
Before the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the DIRECT CURRENT POWER SUPPLY DEVICE, disclosed by Tanaka and the SWITCHING CIRCUIT, disclosed by JU1 1985181929; by incorporating the RUSH CURRENT SUPPRESSION CIRCUIT, disclosed by Hirabayashi; in order to provide switching means for turning on and off a conduction path from a power supply to a load; an overcurrent detection means for detecting a current higher than a predetermined current through the switching means to control conduction of the switching means (Hirabayashi; Overview).
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of JPU1 1985-181929 as applied to claim 1 above, and further in view of Applicant Supplied Prior Art (ASPA) Japanese Patent Application Publication No. JP 2011010519 to Watanabe et al. (Watanabe).
As to Claim 5:
All of the claim limitations have been discussed with respect to claim 1 above, except for including a filter circuit having an inductance component.  
However, Watanabe discloses, in FIGs. 2b & 7c: 
including a filter circuit having an inductance component (¶ [0062] - ¶ [0063],  ¶ [0093] - ¶ [0096]).
Before the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the DIRECT CURRENT POWER SUPPLY DEVICE, disclosed by Tanaka and the SWITCHING CIRCUIT, disclosed by JU1 1985181929; by incorporating the CONVERTER, disclosed by Watanabe; in order to provide magnetic cancellation type step-up/ step-down type converter and to reduce noise generated in switching of a switch element together with a magnetic storage function (Watanabe; ¶ [0093] - ¶ [0096]).
As to Claim 9:
All of the claim limitations have been discussed with respect to claim 1 above, except for including a filter circuit having an inductance component.  
However, Watanabe further discloses, in FIGs. 2b & 7c:
including a filter circuit having an inductance component (¶ [0062] - ¶ [0063],  ¶ [0093] - ¶ [0096]).  
Before the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the DIRECT CURRENT POWER SUPPLY DEVICE, disclosed by Tanaka and the SWITCHING CIRCUIT, disclosed by JU1 1985181929; by incorporating the CONVERTER, disclosed by Watanabe; in order to provide magnetic cancellation type step-up/ step-down type converter and to reduce noise generated in switching of a switch element together with a magnetic storage function (Watanabe; ¶ [0093] - ¶ [0096]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka and JPU1 1985-181929 in view of Hirabayashi as applied to claim 2 above, and further in view of Applicant Supplied Prior Art (ASPA) Japanese Patent Application Publication No. JP 2011010519 to Watanabe et al. (Watanabe).
As to Claim 10:
All of the claim limitations have been discussed with respect to claim 2 above, except for including a filter circuit having an inductance component.  
However, Watanabe further discloses, in FIGs. 2b & 7c:
including a filter circuit having an inductance component (¶ [0062] - ¶ [0063],  ¶ [0093] - ¶ [0096]).  
Before the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the DIRECT CURRENT POWER SUPPLY DEVICE, disclosed by Tanaka; the SWITCHING CIRCUIT, disclosed by JU1 1985181929; and the RUSH CURRENT SUPPRESSION CIRCUIT, disclosed by Hirabayashi; by incorporating the CONVERTER, disclosed by Watanabe; in order to provide magnetic cancellation type step-up/ step-down type converter and to reduce noise generated in switching of a switch element together with a magnetic storage function (Watanabe; ¶ [0093] - ¶ [0096]).
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of JPU1 1985-181929 as applied to claims1 above, in view of U.S. Patent Application Publication No. 2017/0288403 to Lung et al. (Lung).
As to Claim 6:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
and 
a control circuit to control an inverter as the load.  
However, Lung discloses, in FIGs. 1, 7, 9, & 10:
an inverter-integrated electric compressor (¶ [0138]) for a vehicle, having 
the power source input circuit according to claim 1, and 
a control circuit (5, 50) to control an inverter (3) as the load (disclosed above in Tanaka as 10;  and herein as the Vdc input to 3;  ¶ [0068] - ¶ [0070],  ¶ [0122] - ¶ [0123]).  
Before the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the DIRECT CURRENT POWER SUPPLY DEVICE, disclosed by Tanaka and the SWITCHING CIRCUIT, disclosed by JU1 1985181929; by incorporating the GRID INDEPENDENT OPERATION CONTROL UNIT and POWER CONDITIONER, disclosed by Lung; in order to provide a load current estimator to estimate a load current supplied to stand-alone  (Lung; Abstract).
As to Claim 12:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
an inverter-integrated electric compressor for a vehicle, 
having the power source input circuit according to claim 1, and 
a control circuit to control an inverter as the load.  
However, Lung further discloses, in FIGs. 1, 7, 9, & 10:
an inverter-integrated electric compressor (¶ [0138]) for a vehicle, 
having the power source input circuit according to claim 1, and 
a control circuit (5, 50) to control an inverter (3) as the load (disclosed above in Tanaka as 10;  and herein as the Vdc input to 3;  ¶ [0068] - ¶ [0070],  ¶ [0122] - ¶ [0123]).  
Before the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the DIRECT CURRENT POWER SUPPLY DEVICE, disclosed by Tanaka and the SWITCHING CIRCUIT, disclosed by JU1 1985181929; by incorporating the GRID INDEPENDENT OPERATION CONTROL UNIT and POWER CONDITIONER, disclosed by Lung; in order to provide a load current estimator to estimate a load current supplied to stand-alone power system in accordance with an output current of the inverter and an output voltage, and a feedback controller configured to PWM control an inverter (Lung; Abstract).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka and JPU1 1985-181929 in view of Hirabayashi as applied to claim 2 above, and further in view of U.S. Patent Application Publication No. 2017/0288403 to Lung et al. (Lung).
As to Claim 13:
All of the claim limitations have been discussed with respect to claim 2 above, except for 
an inverter-integrated electric compressor (¶ [0138]) for a vehicle, having 
the power source input circuit according to claim 2, and 
a control circuit to control an inverter as the load.  
However, Lung further discloses, in FIGs. 1, 7, 9, & 10:
an inverter-integrated electric compressor (¶ [0138]) for a vehicle, having 
the power source input circuit according to claim 2, and 
a control circuit (5, 50) to control an inverter (3) as the load (disclosed above in Tanaka as 10;  and herein as the Vdc input to 3;  ¶ [0068] - ¶ [0070],  ¶ [0122] - ¶ [0123]).  
Before the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the DIRECT CURRENT POWER SUPPLY DEVICE, disclosed by Tanaka; the SWITCHING CIRCUIT, disclosed by JU1 1985181929; and the RUSH CURRENT SUPPRESSION CIRCUIT, disclosed by Hirabayashi; by incorporating the GRID INDEPENDENT OPERATION CONTROL UNIT and POWER CONDITIONER, disclosed by Lung; in order to provide a load current estimator to estimate a load current supplied to stand-alone power system in accordance with an output current of the inverter and an output voltage, and a feedback controller configured to PWM control an inverter (Lung; Abstract).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka and JPU1 1985-181929 in view of Hirabayashi, as applied to claim 2 above, and further in view of Watanabe.
As to Claim 8:
All of the claim limitations have been discussed with respect to claim 2 above, except for including a filter circuit having an inductance component.  
However, Watanabe further discloses, in FIGs. 2b & 7c:
including a filter circuit having an inductance component (¶ [0062] - ¶ [0063],  ¶ [0093] - ¶ [0096]).  
Before the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the DIRECT CURRENT POWER SUPPLY DEVICE, disclosed by Tanaka; the SWITCHING CIRCUIT, disclosed by JU1 1985181929; and the RUSH CURRENT SUPPRESSION CIRCUIT, disclosed by Hirabayashi; by incorporating the CONVERTER, disclosed by Watanabe; in order to provide magnetic cancellation type step-up/step-down type converter and to reduce noise generated in switching of a switch element together with a magnetic storage function (Watanabe; ¶ [0093] - ¶ [0096]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka and JPU1 1985-181929 in view of Hirabayashi, as applied to claim 2 above, and further in view of U.S. Patent Application Publication No. 2017/0288403 to Lung et al. (Lung).
As to Claim 11:
All of the claim limitations have been discussed with respect to claim 2 above, except for 
an inverter-integrated electric compressor for a vehicle, 
having the power source input circuit according to claim 2, and 
a control circuit to control an inverter as the load.  
However, Lung further discloses, in FIGs. 1, 7, 9, & 10:
an inverter-integrated electric compressor (¶ [0138]) for a vehicle, 
having the power source input circuit according to claim 2, and 
a control circuit (5, 50) to control an inverter (3) as the load (disclosed above in Tanaka as 10;  and herein as the Vdc input to 3;  ¶ [0068] - ¶ [0070],  ¶ [0122] - ¶ [0123]).  
Before the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the DIRECT CURRENT POWER SUPPLY DEVICE, disclosed by Tanaka; the SWITCHING CIRCUIT, disclosed by JU1 1985181929; and the RUSH CURRENT SUPPRESSION CIRCUIT, disclosed by Hirabayashi; by incorporating the GRID INDEPENDENT OPERATION CONTROL UNIT and POWER CONDITIONER, disclosed by Lung; in order to provide a load current estimator to estimate a load current supplied to stand-alone power system in accordance with an output current of the inverter and an output voltage, and a feedback controller configured to PWM control an inverter (Lung; Abstract).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka and JPU1 1985-181929 in view of Watanabe, as applied to claim 5 above, and further in view of U.S. Patent Application Publication No. 2017/0288403 to Lung et al. (Lung).
As to Claim 14:
All of the claim limitations have been discussed with respect to claim 5 above, except for 
an inverter-integrated electric compressor for a vehicle, having 
the power source input circuit according to claim 5, and 
a control circuit to control an inverter as the load.   
However, Lung further discloses, in FIGs. 1, 7, 9, & 10:
an inverter-integrated electric compressor (¶ [0138]) for a vehicle, having 
the power source input circuit according to claim 5, and 
a control circuit (5, 50) to control an inverter (3) as the load (disclosed above in Tanaka as 10;  and herein as the Vdc input to 3;  ¶ [0068] - ¶ [0070],  ¶ [0122] - ¶ [0123]).   
Before the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the DIRECT CURRENT POWER SUPPLY DEVICE, disclosed by Tanaka; the SWITCHING CIRCUIT, disclosed by JU1 1985181929; and the CONVERTER, disclosed by Watanabe; by incorporating the GRID INDEPENDENT OPERATION CONTROL UNIT and POWER CONDITIONER, disclosed by Lung; in order to provide a load current estimator to estimate a load current supplied to stand-alone power system in accordance with an output current of the inverter and an output voltage, and a feedback controller configured to PWM control an inverter (Lung; Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose office telephone number is (303) 297-4243.  The examiner can normally be reached Mon - Fri;  8:30a - 4:30p ET;  office phone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/Examiner, Art Unit 2849                                                                                                                                                                                                        

/Menatoallah Youssef/SPE, Art Unit 2849